Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, flacons, caskets, boxes, photo frames, trays; and-incense burners plated with gold or silver were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited. Toilet sets the same as those the subject of Abstract 8950 were held dutiable separately, the brushes at 45 percent under paragraph 1407, and the mirrors at 50 percent under paragraph 230.